Froessel, J.
(dissenting). This case presents one more aspect of section 50-e of the General Municipal Law. The infant plaintiff, nine years of age, tripped and fell upon projecting roots and stumps in defendants’ schoolyard, sustaining such severe injuries that a kidney was ruptured and was subsequently removed by surgery.
The notice of claim herein was personally served by an attorney, who first stated his business, upon one Mrs. Hardy. She indorsed her receipt thereon, “just as we have signed election papers or anything else ”, and promptly forwarded it to the school attorney, who admitted he had a copy. The office of the school district is maintained in the business office of the high school building in Hempstead, and Mrs. Hardy is the person who, with her subordinates, is normally present in such office and has charge thereof. On the occasion in question she was the only one present, as it was vacation time.
She is the “ business manager ” of the school district, a position which she has achieved after some forty-two years of service to the district, having been there ‘ ‘ longer than anyone in the Village.” Originally she was the only clerk in the school system and had done “ everything that came along ”. As the school system grew, she ‘1 took over the Board of Education work entirely.” Her position is obviously one of highest responsibility and broad discretion in the management of the business affairs of the school district. She is the person primarily responsible and regularly available to the public for the transaction of business with the school district, as the trustees, who are employed at their own occupations in Hemp-stead and elsewhere, attend at the office only for district meetings. The latter is also true of the $500 per year “ clerk ” of the district, whose only duties, so far as appears, are to act as secretary at meetings of the board of trustees.
It appears that Mrs. Hardy had accepted service of process on prior occasions, by prearrangement with the school attorney, of whom she said: “We have an attorney that we hire to take care of our legal business and everything goes through *430his office.” There is not even a whisper of a suggestion that the notice would have been handled differently had it been served in any other manner than it was; indeed, the president of the board was asked about this and failed to respond. It thus appears without contradiction that the district had prompt notice of the claim through the usual channels and therefore had ample opportunity to investigate, a circumstance which we have held should lead to validation of the notice of claim so served (Teresta v. City of New York, 304 N. Y. 440).
In addition, we have Mrs. Hardy’s actions on the above-mentioned prior occasions. Though taken without explicit authorization by the trustees, as “ These process servers come in and they expect someone to take the papers ”, they were never disapproved by the board, as its president testified, and her authority was never questioned in any way.
Under the foregoing circumstances, a fair question of fact was made out, to say the least, as to the issue of Mrs. Hardy’s authority to accept service on behalf of the trustees, individually or collectively. As I have pointed out, she occupies a unique position in the district, so much so that the president of the board of trustees acknowledged that “ [she was] in charge of that office ”; he did not even inquire as to the nature of her duties or the extent of her authority when he first came on the board, and was apparently content to allow her to continue to manage the affairs of the district without intervention or close supervision. Coupled with her prior acceptance of process and other papers served upon the board, these facts would justify the trier of the fact in concluding that Mrs. Hardy accepted the notice of claim herein with the tacit consent and authorization of the trustees, and was the agent of one or all of them for such purpose. (Teresta v. City of New York, supra, p. 443.) It follows that it was error at all events to refuse to submit that issue to the jury.
The judgment below should be reversed and a new trial ordered.
Lewis, Ch. J., Desmond, Dye and Fuld, JJ., concur in Per Curiam opinion; Feoessel, -J., dissents in opinion in which Conway, J., concurs.
Judgment affirmed.